DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Dumant1, Lin2, Boschee3, Zhang4, and Dingman5.

Dumant teaches querying a source database (Paragraph [0009]).  Dumant further teaches a query plan (Paragraph [0029]).  Dumant further teaches macro expressions (Paragraph [0009]).

Lin teaches converting an XML document into a parse tree (Paragraph [0029]).

Boschee teaches a preprocessor (Paragraph [0029]).  Boschee further teaches a query and a response that generates a first and second set of proposition trees (Paragraph [0009]).

Zhang teaches parsing raw metadata into a metadata tree (Paragraph [0014]).

Dingman teaches that values mapped to target fields can be aggregated by using special aggregation operations (Paragraph [0026]).

One of ordinary skill in the art would not have found it obvious to combine the prior art references in such a way that they would disclose the following limitations.
“receiving, by a query parser of a database system, a query, the query comprising an expression macro (EM) that provides a function to be executed on values stored in the database system, the function defining a first order of operations to aggregate values before executing one or more calculations, the first order of operations being opposite to a second order of operations that would be executed absent the EM;”
“executing the query within the database system using the consumable parse tree to provide a query result by executing the first order of operations to aggregate values then execute the one or more calculations within the database system.”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 Dumant et al., Patent Application Publication No. 2018/0165610
        2 Lin et al., Patent Application Publication No. 2010/0057468
        3 Boschee et al., Patent Application Publication No. 2009/0100053
        4 Zhang et al., Patent Application Publication No. 2017/0228351
        5 Dingman et al., Patent Application Publication No. 2016/0321307